The Disciplinary Review Board having filed with the Court its decision in DRB 17-217, concluding that as a matter of final discipline, CLAUDIO MARCELO STANZIOLA of OCEAN, who was admitted to the bar of this State in 1998, should be censured for violating RPC 1.8(a) (improper business transaction with a client), and good cause appearing;
It is ORDERED that CLAUDIO MARCELO STANZIOLA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *248appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.